Conlan, J.
The action is for labor and services, and for materials furnished; it is admitted that the work was done and the materials furnished, but the distinct defense is that the liability was not one for the defendants individually, but was against the executors of one Benjamin Richardson, deceased. This issue was distinctly presented to the jury upon all the evidence, and no exception was taken by the defendants to the whole or any part of the charge. With the province of the jury in determining disputed questions of fact the court on appeal is not inclined to interfere, unless it distinctly appears that the result was reached. through prejudice or undue influence or willful disregard of the evidence adduced on the trial, and as no such element appears by the record, we think the judgment appealed from should be affirmed, with costs.
Fitzsimons Ch. J., and Hascall, J., concur.
Judgment affirmed, with costs.